EXHIBIT 10.2

RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
OMNIBUS STOCK INCENTIVE PLAN

This Award Agreement (this ‘‘Restricted Share Agreement’’), dated as of
[                          , 20    ] (the ‘‘Date of Grant’’), is made by and
between Brookdale Senior Living Inc., a Delaware corporation (the ‘‘Company’’),
and [                    ] (the ‘‘Participant’’).Capitalized terms not defined
herein shall have the meaning ascribed to them in the Brookdale Senior Living
Inc. Omnibus Stock Incentive Plan (as amended and/or restated from time to time,
the ‘‘Plan’’). Where the context permits, references to the Company shall
include any successor to the Company.

1.    Grant of Restricted Shares.    The Company hereby grants to the
Participant [            ] shares of Common Stock (such shares, the ‘‘Restricted
Shares’’), subject to all of the terms and conditions of this Restricted Share
Agreement and the Plan.

2.    Lapse of Restrictions.

(a)    Vesting.

(i)    General.    Subject to the provisions set forth below, the restrictions
on transfer set forth in Section 2(b) hereof shall lapse with respect to
one-third of the Restricted Shares on each of [                          ,
20    ], [                          , 20    ] and [                          ,
20    ], subject to the continued employment of the Participant by the Company
or one of its Subsidiaries or Affiliates as of each such vesting date; provided,
however, that, upon the occurrence of a Change in Control, the restrictions on
transfer with respect to the Restricted Shares normally subject to vesting at
the next vesting date shall immediately lapse and such Restricted Shares shall
be fully vested effective upon the date of the Change in Control.
Notwithstanding anything herein to the contrary, no fractional shares shall be
issuable upon any vesting date.

(ii)    Following Certain Terminations of Employment.    Subject to the
following paragraph, upon termination of the Participant’s employment with the
Company and its Subsidiaries and Affiliates for any reason, any Restricted
Shares as to which the restrictions on transferability described in this Section
shall not already have lapsed shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind and neither the Participant nor any of the Participant’s successors, heirs,
assigns, or personal representatives shall thereafter have any further rights or
interests in such Restricted Shares.

Notwithstanding the foregoing or any other provision hereof to the contrary, in
the event that the Participant’s employment is terminated by the Company (or its
successor) or a Subsidiary or Affiliate without Cause at any time following a
Change in Control, then any Restricted Shares that are not vested as of the date
of such termination shall immediately vest. In addition, in the event that the
Participant’s employment is terminated by death or Disability (either before or
after a Change in Control), the tranche of Restricted Shares normally subject to
vesting at the next vesting date shall remain subject hereto until the vesting
date that immediately follows such termination and shall vest on such date
(subject to earlier vesting upon the occurrence of an intervening Change in
Control), with any remaining Restricted Shares being forfeited upon the date of
such termination.

(b)    Restrictions.    Until the restrictions on transfer of the Restricted
Shares lapse as provided in Section 2(a) hereof, or as otherwise provided in the
Plan, no transfer of the Restricted Shares or any of the Participant’s rights
with respect to the Restricted Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Unless the Administrator
determines otherwise, upon any attempt to transfer Restricted Shares or any
rights in respect of Restricted Shares before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.

3.    Adjustments.    Pursuant to Section 5 of the Plan, in the event of a
change in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments, as it deems


--------------------------------------------------------------------------------


necessary or appropriate, in its discretion, to the number and kind of
securities or other property (including cash) issued or issuable in respect of
outstanding Restricted Shares.

4.    Legend on Certificates.    The Participant agrees that any certificate
issued for Restricted Shares (or, if applicable, any book entry statement issued
for Restricted Shares) prior to the lapse of any outstanding restrictions
relating thereto shall bear the following legend (in addition to any other
legend or legends required under applicable federal and state securities laws):

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE
‘‘RESTRICTIONS’’) AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. OMNIBUS STOCK
INCENTIVE PLAN AND A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE
WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH
PLAN AND AGREEMENT.

5.    Certain Changes.    The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant’s rights hereunder.

6.    Notices.    All notices and other communications under this Restricted
Share Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three days after mailing or 24 hours after
transmission by facsimile to the respective parties, as follows: (i) if to the
Company, at Brookdale Senior Living Inc., 111 Westwood Place, Suite 200,
Brentwood, TN 37027, Facsimile: (615) 564-8204, Attn: General Counsel and (ii)
if to the Participant, using the contact information on file with the Company.
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

7.    Securities Laws Requirements.    The Company shall not be obligated to
transfer any Common Stock to the Participant free of the restrictive legend
described in Section 4 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the ‘‘Securities Act’’) (or any other
federal or state statutes having similar requirements as may be in effect at
that time).

8.    No Obligation to Register.    The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.

9.    Protections Against Violations of Agreement.    No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

10.    Taxes.    The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income with
respect to the Restricted Shares (or, if the Participant makes an election under
Section 83(b) of the Code in connection with such grant), an amount equal to the
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Shares. The Participant may satisfy the
foregoing requirement by making a payment to the Company in cash or, with the
approval of the Administrator, in it sole

2


--------------------------------------------------------------------------------


discretion, by delivering already owned unrestricted shares of Common Stock, in
each case, having a value equal to the minimum amount of tax required to be
withheld. Such shares of Common Stock shall be valued at their Fair Market Value
on the date as of which the amount of tax to be withheld is determined.
Fractional share amounts shall be settled in cash. The Participant shall
promptly notify the Company of any election made pursuant to Section 83(b) of
the Code. A form of such election is attached hereto as Exhibit A.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT’S BEHALF.

The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.

11.    Failure to Enforce Not a Waiver.    The failure of the Company to enforce
at any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

12.    Confidentiality.    The Participant acknowledges that during the period
of his or her employment with the Company or any Subsidiary or Affiliate, he or
she shall have access to the Company’s Confidential Information (as defined
below). All books of account, records, systems, correspondence, documents, and
any and all other data, in whatever form, concerning or containing any reference
to the works and business of the Company or its affiliated companies shall
belong to the Company and shall be given up to the Company whenever the Company
requires the Participant to do so. The Participant agrees that the Participant
shall not at any time during the term of the Participant’s employment or
thereafter, without the Company’s prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form (including, without limitation, (a) any
financing strategies and practices, pricing information and methods, training
and operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (b) any Proprietary Information (as
defined below)), concerning the Company’s or any of its affiliated companies’ or
customers’ practices, businesses, procedures, systems, plans or policies
(collectively, ‘‘Confidential Information’’), nor shall the Participant utilize
any such Confidential Information in any way or communicate with or contact any
such customer other than in connection with the Participant’s employment by the
Company or any Subsidiary or Affiliate. The Participant hereby confirms that all
Confidential Information constitutes the Company’s exclusive property, and that
all of the restrictions on the Participant’s activities contained in this
Restricted Share Agreement and such other nondisclosure policies of the Company
are required for the Company’s reasonable protection. Confidential Information
shall not include any information that has otherwise been disclosed to the
public not in violation of this Restricted Share Agreement. This confidentiality
provision shall survive the termination of this Restricted Share Agreement and
shall not be limited by any other confidentiality agreements entered into with
the Company or any of its affiliates.

With respect to any Confidential Information that constitutes a ‘‘trade secret’’
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two year period immediately following termination of Participant’s
employment for any reason, whichever is longer. With respect to any Confidential
Information that does not constitute a ‘‘trade secret’’ pursuant to applicable
law, the restrictions described above shall remain in force during Participant’s
employment and for the two year period immediately following termination of
Participant’s employment for any reason.

The Participant agrees that the Participant shall promptly disclose to the
Company in writing all information and inventions generated, conceived or first
reduced to practice by him or her alone or in conjunction with others, during or
after working hours, while in the employ of the Company (all of which is
collectively referred to in this Restricted Share Agreement as ‘‘Proprietary
Information’’); provided, however, that such Proprietary Information shall not
include (a) any information that has

3


--------------------------------------------------------------------------------


otherwise been disclosed to the public not in violation of this Restricted Share
Agreement and (b) general business knowledge and work skills of the Participant,
even if developed or improved by the Participant while in the employ of the
Company. All such Proprietary Information shall be the exclusive property of the
Company and is hereby assigned by the Participant to the Company. The
Participant’s obligation relative to the disclosure to the Company of such
Proprietary Information anticipated in this Section shall continue beyond the
Participant’s termination of employment and the Participant shall, at the
Company’s expense, give the Company all assistance it reasonably requires to
perfect, protect and use its right to the Proprietary Information.

For purposes of this Section, the ‘‘Company’’ refers to the Company and any
incorporated or unincorporated affiliates of the Company, including any entity
which becomes the Participant’s employer as a result of any reorganization or
restructuring of the Company for any reason. The Company shall be entitled, in
connection with its tax planning or other reasons, to terminate the
Participant’s employment (which termination shall not be considered a
termination for any purposes of this Restricted Share Agreement, any employment
agreement or otherwise) in connection with an invitation from another affiliate
of the Company to accept employment with such affiliate in which case the terms
and conditions hereof shall apply to the Participant’s employment relationship
with such entity mutatis mutandis.

13.    Governing Law.    This Restricted Share Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflict of laws.

14.    Incorporation of Plan.    The Plan is hereby incorporated by reference
and made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan.

15.    Amendments; Construction.    The Administrator may amend the terms of
this Restricted Share Agreement prospectively or retroactively at any time, but
no such amendment shall impair the rights of the Participant hereunder without
his or her consent. To the extent the terms of Section 12 above conflict with
any prior agreement between the parties related to such subject matter, the more
restrictive provision shall be deemed to apply. Headings to Sections of this
Restricted Share Agreement are intended for convenience of reference only, are
not part of this Restricted Share Agreement and shall have no effect on the
interpretation hereof.

16.    Survival of Terms.    This Restricted Share Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors. The terms of Section 12 shall expressly survive the forfeiture of
the Restricted Shares and this Restricted Share Agreement.

17.    Rights as a Stockholder.    The Participant shall have no right with
respect to Restricted Shares to vote as a stockholder of the Company during the
period in which such Restricted Shares remain subject to a substantial risk of
forfeiture (the ‘‘Restricted Period’’) or to receive dividends (or other
distributions) which are declared with respect to Restricted Shares with a
record date during the Restricted Period.

18.    Compliance with Stock Ownership Guidelines.    The Participant hereby
agrees to comply with the Company’s Stock Ownership Guidelines (as amended from
time to time, the ‘‘Guidelines’’), to the extent such Guidelines are applicable,
or become applicable, to the Participant. The Participant further acknowledges
that, if he or she is not in compliance with such Guidelines (if applicable),
the Administrator may refrain from issuing additional equity awards to the
Participant and/or elect to pay the Participant’s annual bonus in the form of
vested or unvested Common Stock.

19.    Agreement Not a Contract for Services.    Neither the Plan, the granting
of the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.

4


--------------------------------------------------------------------------------


20.    Authority of the Administrator.    The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.

21.    Representations.    The Participant has reviewed with the Participant’s
own tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement. The Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Share Agreement.

22.    Severability.    Should any provision of this Restricted Share Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Share Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provision or provisions in any other
jurisdiction.

23.    Acceptance.    The Participant hereby acknowledges receipt of a copy of
the Plan and this Restricted Share Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.

[Signature page to follow.]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.

[spacer.gif] BROOKDALE SENIOR LIVING INC.

[spacer.gif] By:
                                                                            
Name: Mark J. Schulte
Title: Co-Chief Executive Officer

[spacer.gif] By:
                                                                            
Name: W.E. Sheriff
Title: Co-Chief Executive Officer

[spacer.gif] [Name of Participant]

[spacer.gif]
                                                                                    
Participant

6


--------------------------------------------------------------------------------


EXHIBIT A
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

1.    The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:
                                                                                                                            

NAME OF SPOUSE:
                                                                                                                                   

ADDRESS:
                                                                                                                                                    

IDENTIFICATION NO. OF TAXPAYER:
                                                                                                

IDENTIFICATION NUMBER OF SPOUSE:
                                                                                        

TAXABLE YEAR:
                                                                                                                                      

2.    The property with respect to which the election is made is described as
follows:

                 shares of Common Stock, par value $.01 per share, of Brookdale
Senior Living Inc. (‘‘Company’’).

3.    The date on which the property was transferred is:
                                        , 20    .

4.    The property is subject to the following restrictions:

The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions in such agreement.

5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $                                .

6.    The amount (if any) paid for such property is:
$                                .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Dated:                                         , 200    
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
                                                                                            
Taxpayer The undersigned spouse of taxpayer joins in this election. Dated:
                                        , 200     [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]
                                                                                            
Spouse of Taxpayer

7


--------------------------------------------------------------------------------
